KINKEAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Catharine McLoughlin brought an action in the Lucas Common Pleas against Anna Ruble for slander, setting up in her petition three statements constituting it:
' (1) “You are a damn old Irish bitch”; (2). “You are a dirty old Irish slut,” and (3) “You are a dirty old Irish bitch.” The answer was a general denial. At the opening of the trial, and before any evidence was taken, counsel for defendant moved that all evidence be excluded, and for a judgment on the pleadings, for that the words were not actionable per se, and no special damages were alleged as having occurred. The motion was overruled and exception taken. Plaintiff then presented her testimony and at its close motion was made by counsel for Ruble to direct a verdict in her favor. This was overruled. The jury returned a verdict in favor of Mrs. McLoughlin for $1,000. The Court of Appeals held:
The Common Pleas should have granted the motion of Ruble, dismissed the petition at her cost on the ground that it did not state a cause of action. This motion was renewed after the evidence but not after verdict. The judgment below Was reversed and judgment in favor of McLoughlin was entered.